CRAIG, J.
In the above-entitled cause the petitioner sought in the superior court a writ of audita querela to compel the Municipal Court to set aside an order forfeiting bail and entering judgment, which petition was denied. From the latter ruling the petitioner appealed.
The questions here presented having been determined in considering controversies between the same parties adversely to the appellants, their discussion is not further required. (Los Angeles Surety Co. v. Municipal Court, 111 Cal. App. 133 [295 Pac. 591]; Eureka Casualty Co. v. Municipal Court (Civ. No. 8191), ante, p. 261 [28 Pac. (2d) 709].)
The order is affirmed.
Stephens, P. J., and Archbald, J., pro tem., concurred.